UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4075




UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus

STEVEN LEE PHELPS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (6:04-cr-00607-GRA)


Submitted: October 31, 2006                 Decided:   November 3, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew R. MacKenzie, BARRETT MACKENZIE, L.L.C., Greenville, South
Carolina, for Appellant.    Regan Alexandra Pendleton, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Steven L. Phelps pled guilty to one count of conspiracy

to distribute fifty grams or more of crack cocaine, in violation of

21 U.S.C. §§ 841, 846 (2000), one count of using and carrying a

firearm during and in relation to a drug trafficking crime, in

violation of 18 U.S.C.A. § 924(c) (West 2000 & Supp. 2006), and one

count of possession of a firearm by a convicted felon, in violation

of 18 U.S.C. §§ 922(g), 924 (West 2000 & Supp. 2006).            The district

court sentenced Phelps to 262 months in prison.             Counsel has filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious grounds for appeal, but

raising the issue of whether Phelps’ sentence was reasonable.

Although   Phelps   was   advised   of   his   right   to    file    a   pro   se

supplemental brief, he has not filed one.

           After the Supreme Court’s decision in United States v.

Booker, 543 U.S. 220 (2005), a sentencing court no longer is bound

by the range prescribed by the sentencing guidelines.               See United

States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).                However, in
determining a sentence post-Booker, sentencing courts are still
required to calculate and consider the applicable guideline range,

as well as the factors set forth in 18 U.S.C.A. § 3553(a) (West

2000 & Supp. 2006).       Id.   If the sentence imposed is within the

properly   calculated      guideline     range,   it    is     presumptively

reasonable.   United States v. Green, 436 F.3d 449, 457 (4th Cir.),

cert. denied, 126 S. Ct. 2309 (2006).




                                    - 2 -
            Phelps’ sentence was within the guideline range of 262 to

327 months’ imprisonment, as well as the statutory maximum of life

in prison.        See 18 U.S.C.A. § 924.            Because the district court

appropriately treated the guidelines as advisory, and properly

calculated and considered the guideline range and the relevant

§ 3353(a) factors, we find the sentence reasonable.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   Accordingly, we affirm Phelps’ convictions and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel     may    move    this    court      for    leave    to     withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before       the   court   and     argument     would    not   aid    the

decisional process.

                                                                            AFFIRMED




                                        - 3 -